El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
*156El 13 de febrero de 1984, el periódico El Mundo publico un artículo de la periodista Maggie Bobb denominado “Vin-culan senadores con manejos ADT”, que en lo pertinente, im-putaba al entonces senador Efraín Santiago haber utilizado sus influencias políticas para sacar provecho personal de fon-dos para adiestramiento de la Administración de Derecho al Trabajo (A.D.T.). En síntesis, el reportaje giraba principal-mente en torno a la información recibida por esta periodista de dos personas que oyeron una grabación en poder del De-partamento de Justicia. Según esas fuentes, la grabación era el resultado de una pesquisa conjunta entre las autoridades locales y federales sobre la malversación de fondos en A.D.T. y fue tomada por un confidente mientras dialogaba con dos participantes del esquema fraudulento en el estado de Florida, E. U. En la conversación supuestamente se hacía referencia al senador Santiago y a la forma en que como miembro del con-sejo que asignaba fondos del Plan CETA aprobó algunos fon-dos a unas corporaciones en las que tenía fuertes intereses, con el objetivo de lucrarse personalmente.
El 6 de marzo el señor Santiago, su esposa e hijos deman-daron por libelo a dicha reportera y al periódico y solicitaron resarcimiento en daños y perjuicios. Alegaron que la noticia era falsa y fue publicada a sabiendas de ello, con malicia y grave menosprecio de la verdad.
Se contestó la demanda y se negó responsabilidad. En el trámite ulterior, los demandantes iniciaron descubrimiento de prueba.
Fue citado a una deposición el Lie. Héctor Reichard Car-dona, ex Secretario de Justicia. Su deposición se concentró en una entrevista que sostuviera la señora Bobb antes de publi-car el artículo con él en su oficina privada después que renun-ciara a esa Secretaría. En el directo, explicó que ella real-mente no le pidió que confirmara la información y que él tam-poco tuvo intención de hacerlo o negar su relato. En el con-*157trainterrogatorio señaló que durante la conversación se cubrieron diversos temas. La periodista le mencionó sobre la supuesta grabación, subsiguientemente aludida en el artículo publicado, y lo que a su juicio contenía. Específicamente ella no le inquirió si existía o si él conocía esa grabación.
El licenciado Reichard estimó que estaba impedido legal-mente de contestar y comentar las preguntas sobre la existen-cia o no de esa grabación según se lo había informado a ella durante la entrevista. Aunque admitió que durante su incum-bencia había ordenado una investigación general en cuanto a la A.D.T. —desarrollándose conjuntamente con las autori-dades federales— y que ya se habían encausado a algunas personas, desconocía si la investigación había culminado. Como ex funcionario expuso que lamentablemente estaba im-posibilitado de divulgar ese tipo de información por descono-cer si la investigación estaba terminada, y de estarlo, entonces formaría parte del sumario fiscal que debería ser protegido. Indicó que la persona idónea para declarar sobre el estado de la investigación sería el actual Secretario de Justicia. (1)
En resumen, el licenciado Reichard explicó que la señora Bobb le había narrado personalmente lo que subsiguiente-mente publicó, pero que en dicha ocasión ella no le preguntó, ni tampoco él negó o afirmó, la existencia de la grabación. In-dicó que sólo se limitó a decirle que era un “buen sabueso” y que debería trabajar para el Negociado de Investigaciones Especiales (NIE). Entonces los demandados insistieron en *158la deposición que respondiera si existía la grabación y si había una investigación al efecto. El licenciado Reichard reiteró su posición y adujo que era materia privilegiada. (2)
La parte demandante también intervino para argumentar en favor de la posición del licenciado Reichard. Ante tal nega-tiva, los demandados acudieron al Tribunal Superior, Sala de San Juan, y solicitaron que le ordenara contestar. Dicho foro, sua sponte, rechazó el pedido. A solicitud de los demandados, revisamos.
HH
Ha quedado rezagada la época en que el Estado podía cubrir con el manto del misterio y el silencio sus asuntos arbitraria y caprichosamente. La erosión a la inaccesibilidad de información en manos del Gobierno y sus funcionarios fue precipitada por imperativos constitucionales y de justicia, inherentes a un verdadero sistema democrático apuntalado en el libre fluir de las ideas. “Es lógico, pues, concluir que *159existe una estrecha correspondencia entre el derecho a la libre expresión y la libertad de información. La premisa es sencilla. Sin conocimiento de hechos no se puede juzgar; tampoco se pueden exigir remedios a los agravios gubernamentales me-diante los procedimientos judiciales o a través del proceso de las urnas cada cuatro (4) años.” Soto v. Srio. de Justicia, 112 D.P.R. 477, 485 (1982). En ese desiderátum, la prensa cons-tituye “un vehículo de información y opinión [para] infor-mar y educar al público, ofrecer críticas, proveer un foro para la discusión y el debate, y actuar como un sustituto para ob-tener noticias e información para sus lectores, que por sí y como individuos no pueden o desean compilarla”. (Traduc-ción nuestra.) B. F. Chamberlain y J. Brown, The First Amendment Reconsidered, Nueva York, Longman, 1982, pág.
HH HH
Nuestra doctrina jurisprudencial ha fortalecido este esquema constitucional. Hoy día la seeretividad en los asuntos públicos es excepción y no norma. Un reclamo de confidencialidad por el Estado sólo puede prosperar en un limitado número de supuestos, a saber, cuando: (1) una ley así lo declara; (2) la comunicación está protegida por alguno de los privilegios evidenciarios que pueden invocar los ciudadanos —Sierra v. Tribunal Superior, 81 D.P.R. 554 (1959) — ; (3) revelar la información pueda lesionar derechos fundamentales de terceros —E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983) — ; (4) se trate de la identidad de un confidente — Regla 32 de Evidencia— y (5) sea información oficial conforme la Regla 31 de Evidencia.
Bajo este enfoque, los tribunales son cautelosos en conceder livianamente cualquier pedido de confidencialidad del Estado. A éste le corresponde probar precisa e inequívocamente, la aplicabilidad de cualesquiera de las excepciones antes enunciadas. No bastan meras generalizaciones. De otra *160forma retrocederíamos los pasos avanzados en favor del de-recho de acceso a la información gubernamental y a la igual-dad —en el ámbito contencioso— entre el Estado y los ciuda-danos particulares. Soto v. Srio. de Justicia, supra.
Hoy día se reconoce que el medio más efectivo de salvaguardar información sensitiva recopilada por el Estado en su gestión oficial, cuya divulgación pudiera lesionar el interés público, es mediante legislación especial. E. Rivera Ramos, La libertad de información: necesidad de su reglamentación en Puerto Rico, XLIV Rev. Jur. U.P.R. 67, 69 (1975). En Puerto Rico no existe un estatuto integral que provea nor-mas y requisitos para la retención de información gubernamental dentro de nuestro particular marco constitucional. (3) En su ausencia es apropiado acudir supletoriamente a la Regla 31 de Evidencia sobre información oficial. Aunque limitadamente, la misma es un reflejo del sentir del Poder Legislativo y su propósito es “evitar que se lesione el interés público por indebida divulgación de lo que hasta entonces es información oficial confidencial”. Proyecto de Reglas de Evidencia del Secretariado de la Conferencia Judicial, San Juan, Tribunal Supremo de Puerto Rico, 1978, pág. 129. E. Morgan y J. Weinstein, Basic Problems of State and Federal Evidence, 5ta ed., Filadelfia, ALI-ABA, 1976, pág. 13. La Regla 610 reza:
(A) Según usada en esta regla, “información oficial” sig-nifica información adquirida en confidencia por un funcio-nario o empleado público en el desempeño de su deber y que no ha sido oficialmente revelada ni está accesible al público hasta el momento en que se invoca él privilegio.
(B) Un testigo tiene el privilegio de no divulgar una materia por razón de que constituye información oficial, y no se admitirá evidencia sobre la misma si el Tribunal con-*161cluye que la materia es información oficial y su divulgación está prohibida por ley, o que divulgar la información en la acción sería perjudicial a los intereses del gobierno del cual el testigo es funcionario o empleado público. (Traducción nuestra. Énfasis suplido;)
A modo de una breve incursión sobre sus antecedentes y casuística, sólo es menester señalar que esta regla tiene su génesis en la 508 del Código de Evidencia Modelo del Instituto Americano de Derecho (American Law Institute), según adoptada en la See. 1040 del Código de Evidencia de California en 1965, Proyecto de Reglas, op. cit, pág. ii. Cf. Cal. Evidence Code Sec. 1040 (West Supl. 1986); Model Code of Evidence Rule 508 (1974); F. Bonilla, El privilegio sobre información oficial y el derecho a la información, LV Rev. Jur. U.P.R. 97 (1986). Por ende, la jurisprudencia interpretativa en esa jurisdicción es persuasiva. Pueblo v. Reyes Bonilla, 100 D.P.R. 265 (1971); Pueblo v. Pacheco, 83 D.P.R. 526 (1961).
El caso cimero es Shepherd v. Superior Court of Alameda County, 17 Cal. 3d 107 (1976); 130 Cal. Rptr. 257 (1976); 550 P.2d 161 (1976). Un joven perdió la vida en un altercado con la Policía. El fiscal investigó el incidente. Decidió no for-mular cargos criminales a los agentes.
Los padres del menor demandaron a la ciudad y a los oficiales en resarcimiento por daños y perjuicios por muerte ilegal. Obtuvieron un subpoena del tribunal para que el fiscal produjera la información acumulada durante la investigación. Éste objetó y adujo, entre otros fundamentos, que la información era privilegiada. El Tribunal Supremo al devolver el caso al tribunal de origen, expuso el siguiente procedimiento para evaluar mociones sobre descubrimiento de información oficial. Primeramente, debe indagarse si el peticionario ha cumplido con los requisitos estatutarios requeridos para el descubrimiento de prueba. Segundo, el juez debe determinar si la información fue adquirida en confidencia se-*162gún la Sec. 1040(a) del Código de Evidencia de California correspondiente a nuestra Regla 31(a). Y finalmente, de ser en la afirmativa el carácter confidencial, el juzgador debe so-pesar los intereses en conflicto a fin de resolver si aplica o no el privilegio. (4)
Para dictaminar si cierta información fue adquirida en confidencia, el tribunal puede considerar el tipo de documento en cuestión, tales como memorandos internos, el testimonio de las partes, los trámites usuales de la agencia al recibir. tal tipo de información e inclusive la propia naturaleza de la información. Nota, California Evidence, loe. cit, pág. 377. No existe consenso sobre si uno solo es determinante. Cf. Brotsky v. State Bar, 57 Cal.2d 287, 302-303 (1962); 19 Cal. Rptr. 153, 161 (1962); 368 P.2d 697, 705 (1962). Contra: In re Muszalski, 52 Cal. App. 3d 475, 479-481 (1975); App. 125 Cal. Rptr. 281, 283-284 (1975). Favorecemos la visión judicial de que la confidencialidad de la información se determina mediante un análisis de la totalidad de las circunstancias que rodean la comunicación, así como su propia naturaleza. En esta gestión el tribunal puede hacer un examen en cámara de los documentos o información que el Estado alega son privilegiados, como condición previa al reconocimiento del privilegio. Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983), Soto v. Srio. de Justicia, supra.
*163IV
Aunque ninguna de las partes litigantes directamente envueltas lo han planteado expresamente ante este foro o el de instancia, nos hemos percatado de que la posición del deponente licenciado Reichard en torno a la confidencialidad de las preguntas se proyecta en dos dimensiones. La primera en calidad de ex Secretario de Justicia poseedor de una información a juicio suyo no susceptible de ser divulgada. Y la segunda, por desconocer si la investigación criminal ha concluido, cuestión que remite al actual incumbente. En cuanto al primer extremo, prima facie hemos de reconocerle, como ex funcionario público, capacidad para invocar bajo la Regla 31 la confidencialidad de la información recibida durante el cargo. No podemos refrendar la tesis de que la dinámica de dicha regla opera únicamente mientras un funcionario lo ocupa. Adviértase que la información se adquiere durante el desempeño de un cargo público y por razón de sus gestiones oficiales. La misma no es de carácter personal. Por ende, el privilegio pertenece al Estado y no cesa automáticamente con su renuncia. E. L. Chiesa, Práctica Procesal Puertorriqueña, San Juan, Pubs. J.T.S., Inc., Evidencia — Vol. I, pág. 137. (5) Nos explicamos.
A base del alegado contenido de la grabación según relacionada en el artículo periodístico, de existir, formaría parte del material relacionado con una investigación de carácter penal. Tal grabación gozaría del mismo carácter de las declaraciones juradas y constituiría evidencia acumulada en el sumario fiscal, cuya secretividad, como regla general, debe mantenerse. Cf. Regla 95 de Procedimiento Criminal; Pueblo v. Tribunal Superior, 102 D.P.R. 470 (1974). Es válido suponer que cierta información recopilada en el curso de *164una investigación criminal goza de la confianza de que no será divulgada, al menos hasta culminar la investigación y co-menzarse el proceso acusatorio público en los tribunales u otros foros, ante las exigencias intrínsecas y dimanantes co-rrespondientes al propio procedimiento.
No hay duda que revelar la información que contienen ciertos expedientes, inclusive la confirmación de su existencia, podría acarrear serias y graves consecuencias. Se pueden “sustraer del escrutinio público determinados documentos e informes que estén ligados a la fase investigativa o preventiva del crimen y que por su naturaleza pongan innecesariamente en riesgo los resultados de una investigación en curso, la vida de informantes, confidentes y testigos, así como la de los propios empleados y funcionarios del Estado, o que de cualquier otro modo afecten verdaderamente la seguridad pública”. Soto v. Srio. de Justicia, supra, pág. 495. También podrían quedar al descubierto los objetivos, métodos o técnicas investigativas especiales. Esto alertaría a los violadores de ley. Ellos, conociendo anticipadamente la naturaleza de la causa proyectada en su contra, prepararían mejor sus defensas o provocarían la destrucción de evidencia, o abandonarían la jurisdicción. Véanse: Ferri v. Bell, 645 F.2d 1213 (1981), modificada en 671 F.2d 769 (1982); Murphy v. F.B.I., 490 F. Supp. 1138 (D.D.C. 1980). Por otro lado, en lo posible, debe evitarse arrojar sospechas sobre personas susceptibles de ser finalmente exoneradas al finalizar la investigación. N. Dorsen y J. Shattuck, Executive Privilege, The Congress and the Courts, 35 Ohio St. L.J. 1 (1974). En resumen, estos son los intereses detectables en el caso de autos que pueden subsistir todavía. Favorecerían que no se divulgara la información. Bajo este análisis entendemos que dicha información fue obtenida y “adquirida en confidencia” por el licenciado Reichard según el lenguaje de la regla de evidencia aquí referida.
Se cumple, pues, el primer requisito de la regla. En vista de que no existe ley especial que regule la materia y por ende, *165guías legislativas en cuanto a los extremos de las objeciones a las preguntas formuladas al licenciado Reichard en la deposi-ción, (6) de ordinario procedería realizar el balance de intere-ses mencionados según requerido por nuestra Regla 31(b). Sin embargo, ello nos obliga a examinar antes la segunda dimensión planteada por el licenciado Reichard, a saber: si el asunto puede dilucidarse sin que sea citado como deponente el presente Secretario de Justicia o su representante. Veamos.
Notamos que los derechos de libertad de expresión, asociación y al debido procedimiento de ley, y por ende, el de-recho de los individuos y la prensa al acceso de información bajo control gubernamental, son fundamentales en la bús-queda de la verdad. No obstante, frente a los mismos están los intereses públicos importantes antes esbozados. El privi-legio pertenece al Estado. De inmediato surge, pues, que sin la citación y presencia del actual Secretario de Justicia, o su representante, es imposible adjudicar en quién recae el inte-rés superior, bajo los criterios expuestos. ¿El revelar la limi-tada información solicitada al licenciado Reichard. —única en esta etapa— lesiona algún interés público y gubernamental? *166No sabemos. Sólo conocemos que durante la deposición se in-quirió si tenía conocimiento de la grabación y además si había ordenado una investigación al respecto. De responder en la afirmativa, ¿quedaría algún interés gubernamental adicional perjudicado? ¿Han desaparecido las razones que de ordinario justifican la secretividad del sumario fiscal? ¿Qué intereses se esgrimen a favor de la no divulgación de esa informa-ción específica? ¿Han perdido por completo su razón de ser? Por el contenido total de la noticia, ¿es razonable suponer que las supuestas personas, mencionadas o no, pero realmente in-volucradas y bajo investigación quedaron avisadas? ¿Los ob-jetivos básicos de la pesquisa gubernamental quedaron sus-tancialmente al descubierto por la prensa? ¿Es suficiente que el público en general se haya enterado de una alegada corrup-ción en la Administración del Derecho al Trabajo y de la exis-tencia de esa investigación?
Estas interrogantes demuestran que sin la comparecencia del Estado en este incidente, y otros análogos en que se intente descubrir información adquirida durante el desempeño del cargo de un ex funcionario, es imposible emprender el balance de intereses que es menester realizar bajo la Regla 31. A esta fecha podrían subsistir razones fundadas para no revelar pú-blicamente el asunto, inclusive la existencia o no de la graba-ción y si el licenciado Reichard ordenó una investigación so-bre ésta. La citación del Estado, a través de los funcionarios correspondientes, es un imperativo procesal.
En virtud de los fundamentos expuestos, 'procede confir-mar el dictamen del foro de instancia sin menoscabo de que, a solicitud de parte y previa citación del Secretario de Justi-cia, de acuerdo con la Regla SI de Evidencia y lo aquí pautado, resuelva si existe o no el privilegio de información oficial y su extensión.

Se dictará la correspondiente sentencia.

*167El Juez Asociado Señor Rebollo López concurre en el re-sultado sin opinión escrita. El Juez Asociado Señor Alonso Alonso no intervino.

(1) A tal efecto contestó:
“R. Le acabo de manifestar que si esa información, generalmente ha-blando, sobre una investigación, que es una investigación en proceso, y en el caso específico de ADT, yo desconozco si esa investigación está terminada y no es una investigación solamente que yo haya estado participando como Secretario de Justicia, sino es una investigación conjuntamente con autori-dades federales. Yo no sé en qué etapa está eso. O sea, la persona que mejor podría declarar sobre lo que hay en esa investigación seria el Secretario de Justicia incumbente, quien sabría si está terminada esto o no, yo lo desco-nozco.” (Énfasis suplido.)


(2) La siguiente respuesta la ilustra adecuadamente:
“R. Fíjese, compañero, yo en el día de hoy, al igual que el día que hablé con Maggie Bobb, no puedo ni aceptarle ni negarle la existencia de una cosa, porque el negarlo o aceptarlo conlleva a revelar una información, de existir, que yo obtuve como parte de una función de Secretario de Jus-ticia, y una información que yo desconozco, se lo digo de buena fe, en este momento y al momento en que hablé con la periodista, si esa investigación estaba terminada o no, yo lo desconozco, lo desconozco de ese día y lo des-conozco hoy. Por lo tanto, tengo una obligación, creo yo, de un funcionario responsable, de no divulgar la información. Como le dije, ella me narró a mi lo que ella entendía tenía esa cinta, eso es lo que ella me narra a mí. Y déjeme decirle, y conversamos largo rato, no sólo sobre eso, sino sobre la investigación en términos generales de ADT, cosas generales que sí yo estoy en disposición de conversar con ella y con cualquiera, porque cuando era Secretario las discutí con los periodistas. De igual manera recuerdo que hicimos, o sea, yo le hice el comentario, le dije, ‘Maggie, tú eres un buen sabueso, deberías ser agente del NIE’, recuerdo haberle dicho eso. Lo que ella interpretara por eso, solamente ella puede decirlo.
“P. Y usted no puede contestar, basado en lo mismo que nos ha dicho, si usted había escuchado o no esa grabación.
“R. Es así.” (Énfasis suplido.)


(3) En Estados Unidos, en el ámbito federal, el “Freedom of Information Act” (FOIA), 5 U.S.C. sec. 552 (1982).


(4) California distingue entre el privilegio de información oficial abso-luto y el condicional. El primero cuando una ley prohíbe la diseminación de la información solicitada. No es necesario entonces hacer el balance de inte-reses cuando es absoluto, pues rigen los términos de la ley. Nota, California Evidence Code, Section, 10\0; Discovery of Governmental Information After Shepherd v. Superior Court, 10 U.C.D. L. Rev. 367, 379-383 (1977). En cuanto a la validez de una ley que prohíbe la divulgación de información en poder del Estado, véase Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982).
Cuando el privilegio es condicional, “el balance de intereses requerido por la Regla 31 (b) debe realizarse de forma estricta a favor del reclamante de la solicitud y en contra del privilegio reconocido en dicha regla”. F. Bo-nilla, El privilegio sobre información oficial y el derecho a la información, LV Rev. Jur. U.P.R. 97 (1986).


(5) Obsérvese que bajo la Regla federal 509(b) —propuesta y no apro-bada— que corresponde a la Regla Uniforme 508 de 1975, el privilegio es del Estado. El testigo sólo lo invoca a nombre de aquél.


(6)Los recurridos invocan el Código de Ética para regir la conducta de los funcionarios y empleados de la Rama Ejecutiva del Gobierno de Puerto Rico, de 25 de junio de 1968. En su parte ID (6) dispone:
“6. El servidor público actúa como órgano o agente de una persona pública (El Estado Libre Asociado o sus Instituciones Públicas) cuando rea-liza actos de servicio. En las restantes esferas de su actividad actúa como persona privada. Deberá tener buen cuidado en distinguir ambas activida-des de modo que no estén presente intereses o criterios privados en su acti-vidad pública, ni utilizar en su actividad privada derechos, poderes, privi-legios, preeminencia, o ascendencia, recursos materiales ni información, ori-ginados o derivados de su situación pública.” Hon. R. Sánchez Vilella, Bole-tín Administrativo Núm. 1381.
Esta disposición no es aplicable. La prohibición del Código de Ética va dirigida a impedir la divulgación de información oficial para lucro personal. Éste no es el caso de autos.
Recuérdese que la ley que impedía la divulgación del contenido de los expedientes investigativos del Negociado de Investigación Especial (NIE) fue declarada inconstitucional en Soto v. Srio. de Justicia, supra.